           Case 19-17556-MBK          Doc 19     Filed 06/14/19 Entered 06/14/19 14:34:37             Desc Main
                                                Document      Page 1 of 5



                    File No. 14942-18-32851
                    BRIAN E. CAINE, ESQUIRE
                    Law Offices
                    PARKER McCAY P.A.
                    9000 Midlantic Drive, Ste 300
                    P.O. Box 5054
                    Mt. Laurel, NJ 08054
                    (856) 985-4059
                    Attorneys for Secured Creditor, Rushmore Loan Management Services LLC

                    IN RE:                                       UNITED STATES BANKRUPTCY COURT
                                                                 FOR THE DISTRICT OF NEW JERSEY
                    Kevin J. Balon
                                                                 CHAPTER: 13

                                                                 CASE NO. 19-17556-MBK


                                                Debtor.
                                                                 Hearing: August 20, 2019 @ 10:00 a.m.

                    OBJECTION TO CONFIRMATION OF PLAN PURSUANT TO LOCAL RULE 3015-6, 11
                                   U.S.C. SECTION 1322, 1324, AND 1325, ET SEQ.

                             Rushmore Loan Management Services LLC (“Secured Creditor”), the holder of a

                    mortgage on the real property, located at 35 Farm Lane, Roosevelt, NJ 08555, of the debtor

                    and/or other collateral (if any) as is set forth in Secured Creditor’s proof of claim, by and

                    through its undersigned attorneys, hereby objects to the confirmation of the Chapter 13 Plan

                    proposed by the debtor in the event that the debtor has failed to make post-petition mortgage

                    payments as required by the proposed plan and/or as required by 11 U.S.C. Section 1322 and
LAW OFFICE
PARKER McCAY P.A.

                    1326, et seq.

                             As of the date of the filing of the Petition (4/15/2019), the Debtor had mortgage

                    arrears of approximately $151,697.04 as set forth in Claim No. 6 filed on June 12, 2019.
           Case 19-17556-MBK          Doc 19     Filed 06/14/19 Entered 06/14/19 14:34:37           Desc Main
                                                Document      Page 2 of 5




                           The Chapter 13 Plan does not provide for the Secured Creditor to receive

                    distributions with a value equal to the allowed amount of its claim as required by 11 U.S.C.

                    1325(a)(5)(B)(ii), and as set forth in its proof of claim.

                           Further, objection is made as the Chapter 13 Plan is based on the approval of a

                    loan modification with a proposed completion date of October 31, 2019.                 Secured

                    Creditor submits that applying for a loan modification does not override the burdens and

                    requirements that a Chapter 13 Debtor must comply with during the life of the bankruptcy

                    proceeding.




LAW OFFICE
PARKER McCAY P.A.




                           ** The regular monthly payment is $2,089.26; not $2,077.00.

                           ** The debtor has not filed a Notice to Participate in the Court’s loss mitigation

                           program.
           Case 19-17556-MBK          Doc 19     Filed 06/14/19 Entered 06/14/19 14:34:37            Desc Main
                                                Document      Page 3 of 5



                           The Debtor’s entire Chapter 13 Plan and reorganization is dependent upon and

                    contingent on a loan modification. The Debtor assumes he will be a viable candidate for a

                    modification, the documents sent are complete and sufficient the first time; the Debtor can

                    afford the proposed modification; the modification is accepted immediately; the plan will

                    work with the modification; and the modification documents are signed soon after the

                    response period has passed.

                           The Plan is contingent upon a loan modification which is similar to plans that call for

                    a refinance or sale of a mortgaged property. In those cases, Court have held that “the

                    statutory feasibility requirement obligates the Debtor to present competent evidence that

                    refinancing is likely, typically by producing a commitment letter from a qualified lender.” In

                    re Saunders, 2008 Bankr. LEXIS 781 (Bankr. E.D. Pa. 2008) (citing numerous case from

                    various jurisdictions consistent with this point). Furthermore, “without proper funding in

                    place or firm commitment for such funding, the court cannot find the plan feasible.” In re

                    Stratford Associates Ltd. Partnership, 145 B.R. 689, 699 (Bankr. D. Kan. 1992). See also, In

                    re Erickson, 176 B.R. 753 (E.D. Pa 1995) (holding that debtor’s proposed plan, funded by a

                    sale, when sale was to be completed or effect of debtor’s inability to find a buyer, was not

                    sufficiently “feasible” to be confirmed); In re Houge, 78 B.R. 867 (Bankr. S.D. Ohio 1987)

                    (holding that Chapter 13 plans, the success of which depends on sale or refinancing three to
LAW OFFICE
PARKER McCAY P.A.
                    five years from plans’ inceptions, did not satisfy feasibility requirement).

                           Similar to those cases, Debtor’s Plan is not feasible, not confirmable, and not

                    proposed in good faith. 11 U.S.C. § 1325(a)(6) provides that in order to be confirmable, a

                    plan must provide that “debtor will be able to make all payments under the Plan and to

                    comply with the plan.” The Debtor’s proposed Plan does not adequately provide for
           Case 19-17556-MBK          Doc 19     Filed 06/14/19 Entered 06/14/19 14:34:37           Desc Main
                                                Document      Page 4 of 5



                    payment of post-petition mortgage payments and there is no indication that he will be able to

                    obtain the loan modification necessary to cure and maintain mortgage payments. The Plan is

                    based upon a conjecture and an unsupported assumption that the Debtor will qualify for, and

                    make payments under, a loan modification.

                           Debtor has offered no credible evidence that he will be able to obtain the loan

                    modification to fund their plan. Without funding, his plan is not feasible.

                           In the event Debtor is unable to secure a Loan Modification as set forth in the plan,

                    the case should be dismissed without further order or an amended plan filed to provide for a

                    cure of the pre-petition arrears.

                           Further, objection is made to confirmation of the proposed Plan in the event that:


                           (a)     the debtor has failed to make all required payments to the Standing Trustee
                                   pursuant to 11 U.S.C. Section 1326;

                           (b)     the debtor seeks to modify the rights of Secured Creditor, which is the holder
                                   of a claim secured only by a security interest in real property that is the
                                   principal residence of the debtor;

                           (c)     the proposed plan fails to comply with the requirements of the Bankruptcy
                                   Code and is not proposed in good faith;

                           (d)     the proposed plan does not provide that Secured Creditor retain its lien;

                           (e)     the value of the property to be distributed to Secured Creditor under the plan
                                   is less than the allowed amount of its claim;
LAW OFFICE
PARKER McCAY P.A.
                           (f)     the proposed plan is not feasible;

                           (g)     the proposed plan fails to comply with other applicable provisions of Title 11.
           Case 19-17556-MBK          Doc 19    Filed 06/14/19 Entered 06/14/19 14:34:37          Desc Main
                                               Document      Page 5 of 5



                           In the event any portion of the claim is deemed to be an unsecured claim as defined

                    by the Code, objection is hereby made pursuant to 11 U.S.C. Section 1325(a)(4) and 1325(b),

                    et seq. unless the plan provides for full payment of the claim.



                                                                        Respectfully submitted,
                                                                        Parker McCay P.A.

                                                                          /s/BRIAN E. CAINE
                                                                          BRIAN E. CAINE
                    Date: June 14, 2019




LAW OFFICE
PARKER McCAY P.A.
